Exhibit 10.1

June 23, 2013

sTec, Inc.

3001 Daimler Street

Santa Ana, CA 92705

Ladies and Gentlemen:

Reference is made to the Severance and Change in Control Agreement (Amended and
Restated as of March 14, 2011), by and between sTec, Inc. (the “Company”) and
the undersigned, as amended by the First Amendment to Severance and Change in
Control Agreement made November 29, 2012 (as amended, the “Severance Agreement”)
and that certain Agreement and Plan of Merger dated June 23, 2013, by and among
the Company, Western Digital Corporation and Lodi Ventures, Inc. (the “Merger
Agreement”).

This letter memorializes our agreement clarifying certain terms of the Severance
Agreement as they relate to the transactions contemplated by the Merger
Agreement. The parties hereto agree and acknowledge that the transactions
contemplated by the Merger Agreement constitute a Change in Control (as defined
in the Severance Agreement) for purposes of the Severance Agreement, and that
the termination of the undersigned’s employment with the Company in connection
with the transactions contemplated by the Merger Agreement constitutes a
Termination without Cause (as defined in the Severance Agreement) and will
trigger all of the benefits and payments due to the undersigned under the
Severance Agreement.

In connection therewith, all cash payments due under the Severance Agreement
will be paid in one lump sum immediately prior to the Effective Time (as defined
in the Merger Agreement) and all outstanding equity awards held by the
undersigned will become fully vested and immediately exercisable immediately
prior to the Effective Time to the extent not already vested. The undersigned
shall also be entitled to all accrued and unpaid vacation and other benefits
through the date of the termination of his employment with the Company.

In addition, the parties agree to revise and amend the General Release and
Waiver (“Release”) which is required to be effective for the undersigned to be
entitled to receive the payments under the Severance Agreement described in the
immediately preceding paragraph, to clarify that nothing in the Release shall
waive, release or discharge: (i) the Company from its obligations under the
Severance Agreement, (ii) any rights the undersigned may have as a shareholder
under the Merger Agreement or to receive any of the Merger Consideration
thereunder, and (iii) any rights the undersigned may have to indemnification
under the articles and bylaws of the Company, any rights the undersigned may
have under Section 6.11 of the Merger Agreement and any rights the undersigned
may have under the undersigned’s indemnification agreement with the Company, and
(iv) the undersigned’s rights under that certain Release and Covenant Not to Sue
between the undersigned and Western Digital Corporation dated on or about the
date hereof.

This letter shall terminate and be of no further force or effect ab initio
(including without limitation the revisions and amendments to the Release set
forth herein) in the event that the Merger Agreement is terminated in accordance
with its terms.

Except as otherwise amended or clarified as provided in this letter agreement or
as the Release is to be amended as provided in this letter agreement, the terms
of the Severance Agreement remain in full force and effect and the undersigned
shall be entitled to the benefits provided for thereunder.



--------------------------------------------------------------------------------

Please confirm your agreement with the provisions of this letter.

 

  Sincerely,   /s/ Manouch Moshayedi   Manouch Moshayedi

 

 

AGREED TO AND ACKNOWLEDGED

sTec, Inc.

By:   /s/ Kevin C. Daly Name:   Kevin C. Daly Title:   Chairman of the Board

 

 